Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated March 4, 1975, which suspended petitioner’s retail liquor store license for 30 days, 10 days forthwith and the remainder thereof deferred. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements (cf. Matter of Ahsaf v Nyquist, 37 NY2d 182; Matter of Shore Haven Lounge v New York State Liq. Auth., 37 NY2d 187). Latham, Acting P. J., Damiani and Rabin, JJ., concur; Margett and Shapiro, JJ., dissent and vote to modify *643the determination by reducing the penalty to a $1,000 bond claim and to otherwise dismiss the petition, on the ground that the penalty of license suspension was excessive and constituted an abuse of discretion.